Name: Commission Regulation (EC) No 2204/2003 of 17 December 2003 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq
 Type: Regulation
 Subject Matter: international trade;  Asia and Oceania;  international affairs;  European construction
 Date Published: nan

 Avis juridique important|32003R2204Commission Regulation (EC) No 2204/2003 of 17 December 2003 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq Official Journal L 330 , 18/12/2003 P. 0007 - 0009Commission Regulation (EC) No 2204/2003of 17 December 2003amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with IraqTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq(1), as last amended by Commission Regulation (EC) No 2119/2003(2), and in particular Article 11(c) thereof,Whereas:(1) Annex V to Regulation (EC) No 1210/2003 lists the competent authorities to which specific functions related to the implementation of that Regulation are attributed.(2) Italy, Ireland, Portugal and Sweden requested that additional authorities be included in that list,HAS ADOPTED THIS REGULATION:Article 1Annex V to Regulation (EC) No 1210/2003 is hereby amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 2003.For the CommissionChristopher PattenMember of the Commission(1) OJ L 169, 8.7.2003, p. 6.(2) OJ L 318, 15.10.2003, p. 9.ANNEXAnnex V to Regulation (EC) No 1210/2003 is amended as follows:1. The address details under the heading "Ireland" shall be replaced with:" Licensing Unit, Department of Enterprise, Trade and Employment Block CEarlsfort CentreHatch StreetDublin 2 Ireland Tel. (353-1) 631 25 34 Fax (353-1) 631 25 62 Central Bank and Financial Services Authority of Ireland Financial Markets Department PO Box 559 Dame Street Dublin 2 Ireland Tel. (353-1) 434 40 00 Fax (353-1) 671 65 61 ".2. The address details under the heading "Italy" shall be replaced with:" Ministero delle AttivitÃ produttive DG per la Politica commerciale e per la gestione del regime degli scambiDivisione IV - UOPATViale Boston, 35 I - 00144 Roma Manager:Tel. (39) 06 59 93 24 39 Fax (39) 06 59 64 75 06 Staff:Tel. (39) 06 59 93 24 18 Fax (39) 06 591 69 58 Ministero dell'Economia e delle finanze Dipartimento del TesoroComitato di sicurezza finanziariaVia XX Settembre, 97 I - 00187 Roma Tel. (39) 06 47 61 39 42 Fax (39) 06 47 61 30 31 ".3. The address details under the heading "Portugal" shall be replaced with:" MinistÃ ©rio dos NegÃ ³cios Estrangeiros DirecÃ §Ã £o-Geral dos Assuntos MultilateraisDirecÃ §Ã £o de ServiÃ §os das OrganizaÃ §Ã µes PolÃ ­ticas MultilateraisLargo do Rilvas, P - 1399-030 Lisboa E-mail: spm@sg.mne.gov.pt Tel. (351-21) 394 67 02 Fax (351-21) 394 60 73 DirecÃ §Ã £o-Geral dos Assuntos Europeus e RelaÃ §Ã µes Internacionais MinistÃ ©rio das FinanÃ §as Av. Infante D. Henrique, n.o 1C - 1.o P - 1100-278 Lisboa Tel. (351-21) 882 33 90 Fax (351-21) 882 33 99 E-mail: mf.dgaeri@dgaeri.pt ".4. The address details under the heading "Sweden" shall be replaced with:"Article 6Utrikesdepartementet RÃ ¤ttssekretariatet fÃ ¶r EU-frÃ ¥gor S - 103 39 Stockholm Tel. (46-8) 405 10 00 Fax (46-8) 823 11 76Article 7Rikspolisstyrelsen (RPS) Box 12256 S - 102 26 Stockholm Tel. (46-8) 401 90 00 Fax (46-8) 401 99 00Article 8Finansinspektionen Box 6750 S - 113 85 Stockholm Tel. (46-8) 787 80 00 Fax (46-8) 24 13 35".